NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JUN 22 2016

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 15-30179

               Plaintiff - Appellee,              D.C. No. 1:14-cr-00094-SPW

 v.
                                                  MEMORANDUM*
TITUS MARK BRYANT,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Titus Mark Bryant appeals from the district court’s judgment and challenges

the 60-month sentence and a special condition of supervised release imposed

following his guilty-plea conviction for three counts of assault resulting in serious

bodily injury, in violation of 18 U.S.C. § 113(a)(6). We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We affirm the sentence, vacate the special condition of supervised

release, and remand for further proceedings.

      Bryant contends that the sentence is substantively unreasonable in light of

his post-offense rehabilitation. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Bryant’s criminal history, the need to

protect the public, and the seriousness of the offense. See Gall, 552 U.S. at 51.

      Bryant also contends, and the government concedes, that remand is required

because the district court failed to provide advance notice of its intent to impose a

special condition of supervised release requiring Bryant to comply with the violent

offender registration requirements of any state in which he resides. We agree. See

United States v. Wise, 391 F.3d 1027, 1033 (9th Cir. 2004) (“Where a condition of

supervised release is not on the list of mandatory or discretionary conditions in the

sentencing guidelines, notice is required before it is imposed.”). Accordingly, we

vacate the condition and remand to permit the district court to determine whether

to reimpose the condition. If the court chooses to reimpose the condition, it shall

provide adequate notice to the parties so that an objection can be made. We

express no view as to whether the challenged condition is appropriate in this case.

      AFFIRMED in part; VACATED in part; and REMANDED.


                                           2                                    15-30179